ORDER

PER CURIAM.
Andre Smith appeals the dismissal of his motion for post-conviction relief under Mo. R.Crim. P. 29.15(1) (2013), and the denial of two additional motions for postconviction relief. We have reviewed the briefs of the parties and the record on appeal, and we conclude an extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b).